COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-113-CV
 
  
VERNON WHIPPLE                                                                 APPELLANT
  
V.
  
R2 ENTERPRISES, INC. AND TED 
REEVES                                 APPELLEES
 
  
----------
FROM 
THE 158TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion to Dismiss for Mootness.”  It is 
the court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 
  
                                                                  PER 
CURIAM
  
  
PANEL D:   MCCOY, 
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
June 30, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.